Case 1:19-cr-00437-AKH Document 81 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

es a ek ee ee see ee x
United States of America,
-\- SCHEDULING ORDERS
David Wagner ,
19 Cr. 437 (AKH)
Defendants.
= ee ee ee eee ee ee ee ee ee ee eee x.

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

The parties are hereby ordered to appear for a telephonic change of plea hearing on
September 21, 2020, at 11:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones.

SO ORDERED.
Dated: New York, New York fil Mlb
September 21, 2020 : Y f- f%

ALVIN K. HELLERSTEIN, U.S.D.J.

 

 

 

 
